     Case 4:20-cv-00604-MWB Document 42 Filed 07/14/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JENS-PETER ENGELUND, et al.,                   No. 4:20-CV-00604

           Petitioners,                        (Judge Brann)

     v.

WARDEN CLAIR DOLL, et al.,

          Respondents.

                                 ORDER

                               JULY 14, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioners’ motion to dismiss (Doc. 37) is GRANTED;

    2.    Petitioners’ 28 U.S.C. § 2241 petition is DISMISSED without

          prejudice; and

    3.    The Clerk of Court is directed to CLOSE this case.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
